FLAHERTY, Judge,
concurring.
I agree with the result in this case because Jacobs v. Hallaran, — Pa. -, 710 A.2d 1098 (1998), in effect, overruled the two-year *161presumption of prejudice set forth in Penn Piping, Inc. v. Insurance Company of North America, 529 Pa. 350, 603 A.2d 1006 (1992), and Marino v. Hackman, —— Pa.-, 710 A.2d 1108 (1998), permitted non-docket activity to be considered. The majority opinion needlessly criticizes the opinion of the trial court which correctly decided this case based on Penn Piping, which was the then prevailing law and, further, does the trial court a discourtesy by not pointing out that the trial court made its decision before Halloran and Marino were published, and did not have the benefit of hindsight, as this court did.